        Case 2:17-cr-00147-JCM-GWF Document 44 Filed 01/29/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                               UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9
     United States of America,                           Case No. 2:17-cr-00147-JCM-GWF
10
                    Plaintiff,                           First Stipulation to Continue
11
                                                         Revocation Hearing
            v.
12
     Ramon Valencia-Cruz,
13
                    Defendant.
14
15
            The parties jointly request that this Court vacate the January 30, 2020, revocation
16
     hearing and continue it for at least 30 days because:
17
            1.      Defense counsel needs additional time to gather medical records for use at the
18
     revocation hearing;
19
            2.      Mr. Valencia-Cruz is in custody and agrees to the continuance; and
20
            3.      The parties agree to the continuance.
21
            DATED: January 29, 2020.
22
23    Rene L. Valladares                              Nicholas A. Trutanich
      Federal Public Defender                         United States Attorney
24
        /s/ Erin Gettel                                 /s/ Kimberly Frayn
25    By_____________________________                 By_____________________________
26    Erin Gettel                                     Kimberly Frayn
      Assistant Federal Public Defender               Assistant United States Attorney
        Case 2:17-cr-00147-JCM-GWF Document 44 Filed 01/29/20 Page 2 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,                           Case No. 2:17-cr-00147-JCM-GWF
 4
                    Plaintiff,                           Order Granting First Stipulation to
 5                                                       Continue Revocation Hearing
            v.
 6
     Ramon Valencia-Cruz,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, the Court finds that good cause exists to continue
11   the revocation hearing.
12          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for
13                                                                March 3, 2020
     January 30, 2020, at 10:00 a.m. is vacated and continued to __________________ at 10:00
14   a.m.
15                 January____,
            DATED: January 30, 2020.
                                2020.
16
17
                                                  James C. Mahan
18
                                                  United States District Judge
19
20
21
22
23
24
25
26
                                                     2
